—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent to provide him with a copy of the felony complaint, omnibus motion, and indictment in the matter entitled People v Cardona pending in the County Court, Westchester County, under Indictment No. 91-01203, and application for poor person relief.
Ordered that the application is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements. -
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Bracken, J. P., Santucci, McGinity and Feuerstein, JJ., concur.